Citation Nr: 1428485	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-34 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a depressive disorder, has been submitted and, if so, whether entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is warranted.

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his sister


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The May 2011 rating decision and subsequent October 2012 statement of the case (SOC) declined to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, finding that no new and material evidence had been submitted.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Veteran had a hearing in April 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's Virtual VA paperless claims file.

After the April 2013 hearing, the Veteran submitted a lay statement from his mother.  This evidence was submitted without a waiver of RO jurisdiction.  Notwithstanding, in light of the favorable decision as to the reopening of his psychiatric disorder claim and remand of the remaining issues, the Board finds that the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2004, the RO denied the Veteran's claim for entitlement to service connection for a depressive disorder, finding that there was no evidence that a depressive disorder occurred in or was caused by service.  The Veteran did not appeal.

2.  An unappealed April 2008 rating decision declined to reopen the claim of entitlement to service connection for depressive disorder, finding that the Veteran had not submitted new and material evidence sufficient to reopen the claim.  

3.  Evidence received since the April 2008 rating decision raises a reasonable possibility of substantiating the Veteran's psychiatric disorder claim.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the claim of entitlement to service connection for a depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The April 2008 rating decision that denied the claim to reopen entitlement to service connection for a depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the April 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for a depressive disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a depressive disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he has a current depressive disorder that was incurred in or is otherwise related to his military service.        

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2013).

The Veteran initially filed a claim for service connection in March 2004.  In September 2004, the RO denied the claim, finding that there was no evidence that a depressive disorder occurred in or was otherwise caused by service.  The Veteran did not appeal the denial by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2013).  

As a result, a claim for entitlement to service connection for a depressive disorder may be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In July 2007, prior to the most recent claim, the Veteran filed a petition to reopen a claim of entitlement to service connection for a depressive disorder.  The RO denied that claim in an April 2008 rating decision, finding that new and material evidence had not been submitted.  The Veteran did not appeal that decision.  He now seeks to reopen the claim, based upon a December 2010 petition.

The April 2008 rating decision is the last final decision on the matter.  The evidence of record at the time of that decision consisted of the Veteran's service treatment records (STRs), VA treatment records, and several statements from the Veteran.  

The Veteran's STRs included a June 1975 Report of Medical Examination in which psychiatric examination was noted to be normal, but included a notation that the Veteran experienced depression due to not liking where he was stationed and disliking the ranking system of the military.  The Veteran denied seeking any treatment for the depression.  After service, the claims file includes multiple diagnoses of a depressive disorder, along with alcohol and drug dependence.  The Veteran also submitted statements indicating that he had sought counseling for his depression with a chaplain on multiple occasions during service.

Evidence received since the April 2008 rating decision consists of multiple lay statements from the Veteran, a lay statement from his mother, VA treatment records, and oral testimony provided at the April 2013 Board hearing by the Veteran, his wife, and his sister.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For evidence to be new and material in this case, it would have to tend to show that the Veteran's current depressive disorder was incurred in or is otherwise related to his military service.  The Board finds the evidence received since the April 2008 rating decision does.

In that regard, lay statements from the Veteran, as well as his sister and mother, have discussed the Veteran's problems with depression symptoms that started during his military service and/or shortly after separation from service.  The Veteran specifically testified during his April 2013 Board hearing about how his depression symptoms began during his military service.  He outlined specific instances that caused him psychiatric problems, including arriving to serve in Michigan with his new bride only to find out that he had no place to live.  The Veteran found the resulting living situation with fellow service members for the next months stressful and resulted in psychiatric problems.  Such specific examples were not of record at the time of the April 2008 rating decision.

Even were the Veteran's lay representations to be considered duplicative of evidence already of record, the Veteran's mother completed a statement in which she indicated that after he returned home from his military service in Michigan that the Veteran, his wife, and his son lived with her for six months.  The mother described how the Veteran had changed and was very argumentative and standoffish and she observed that his drug and alcohol use also caused problems.  The Veteran's sister described the Veteran's symptoms from shortly after he left service that included agitation, talk of suicide, and other noticeable changes from prior to service.

Both the Veteran and his sister indicated that such symptoms have continued to the present.

Thus, there is new or supplemental lay evidence of record suggesting that the Veteran's current depressive disorder had its onset in or is otherwise related to service.  Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above lay evidence, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for service connection for an acquired psychiatric disorder, to include depressive disorder, on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a depressive disorder is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.

The Board notes that the Veteran has not been afforded a VA examination in this case.  The Veteran and other family members have reported psychiatric symptoms that began in service or shortly after separation from service and continued thereafter.  As noted above, the Veteran's separation examination does include reports of depression.  Finally, the Veteran has a current diagnosis of depressive disorder.  In light of the foregoing, the Board concludes that a VA examination is required prior to final adjudication in this case.

Moreover, the Veteran has described on multiple occasions that he sought treatment at the Coatsville VAMC in the early 1980s.  Such records have not been associated the claims file and attempts should be made to obtain these records.  Also, during his April 2013 hearing, the Veteran stated that he had received private treatment from multiple private treatment providers, including Riverside (possibly Riverside Care, Inc.) in Philadelphia, Pennsylvania.  Complete records from these providers appear not to be of record.  The Veteran should be provided a letter asking that he authorize VA to obtain records from all relevant treatment providers or to provide such information to VA directly.

In addition and as to the service connection for psychosis for treatment purposes claim, the Board notes that the claims file does not include evidence that the Veteran has been diagnosed with psychosis prior to May 8, 1977 or, indeed, to date.  That said, as the Veteran's claim is being remanded for a VA psychiatric examination, it is possible that such examination could yield the diagnosis of psychosis.  As such, the Veteran's claim for entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, is inextricably intertwined with the claim for entitlement to service connection for an acquired psychiatric disorder, and must be included in the remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records from the Coatsville VAMC, specifically to include from 1979 through 1989.  If there are no such records, this should be documented in the claims file. 

2.  The RO/AMC should contact the Veteran and request he provide permission to obtain the medical records associated with his 1979 or 1980 psychiatric treatment at "Riverside" (possibly Riverside Care, Inc.) in Philadelphia and any other private psychiatric treatment providers or to provide the records to VA himself.

3.  After the above medical records are obtained, to the extent available, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file, including a copy of this remand, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough psychiatric examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset during military service or is otherwise related to service.  

If the examiner diagnoses the Veteran with any psychotic disorder, the examiner should opine as to whether it is at least as likely as not that such active psychosis initially developed before May 8, 1977. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

4.  After the above is complete, readjudicate the Veteran's claims.  If one or both of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


